Citation Nr: 0841427	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-17 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of left iliac crest donor site (claimed as left 
hip condition).

2.  Entitlement to an initial compensable disability rating 
for a scar of the lumbar spine.

3.  Entitlement to an initial compensable disability rating 
for a scar of the left hip.

4.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of post operative discogenic 
degenerative disc disease (DDD), lumbar spine at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 2000 to 
March 2004. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The veteran subsequently relocated and 
jurisdiction of her claims folder was transferred to the RO 
in St. Petersburg, Florida, which forwarded her appeal to the 
Board.
.  
Also, in a February 2005 rating decision, the RO denied 
service connection for bilateral hearing loss, bilateral 
wrist pain, left knee pain, bilateral tibial pain, and right 
ankle pain; and granted service connection for bilateral 
tinnitus with an evaluation of 10 percent effective March 22, 
2004.  The veteran did not perfect an appeal of the denied 
claims by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  She also 
has not appealed either the initial rating or effective date 
assigned for her bilateral tinnitus.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (the veteran must separately 
appeal these downstream issues).  Therefore, these claims are 
not before the Board.

The Board also notes that the veteran submitted additional VA 
treatment records in April 2006.  This evidence has not yet 
been considered by the RO, the agency of original 
jurisdiction (AOJ).  However, because this evidence was 
submitted with a waiver of RO consideration within 90 days of 
the notice of certification letter sent by the Board to the 
veteran, the Board accepts it for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2007).

At this time, the veteran's claim for an initial disability 
rating in excess of 10 percent for residuals of post 
operative discogenic DDD, lumbar spine at L5-S1, is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  


FINDINGS OF FACT

1.  Range of motion of the left hip is not limited to five 
degrees in extension or 45 degrees or less in flexion.

2.  The veteran's scars of the lumbar spine and of the left 
hip do not cause limitations of motion and are not 144 square 
inches (929 square centimeters) or greater.


CONCLUSIONS OF LAW

1.  The criteria for a initial compensable disability rating 
for a left hip disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5299-5252 (2008).

2.  The criteria for an initial compensable disability rating 
for a lumbar spine scar have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7802 
(2008).

3.  The criteria for an initial compensable disability rating 
for a left hip scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7802 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in October 2003.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the claims at issue stem from initial 
rating assignments.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of an NOD regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  
Indeed, the Court has determined that to hold that 38 
U.S.C.A. § 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In this case, the Board acknowledges the RO failed to provide 
VCAA notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded; thus, there is a content error as to 
the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  However, as noted above, where a service 
connection claim has been substantiated after the enactment 
of the VCAA, as here, the veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  See Goodwin, supra.  In this regard, the veteran 
in this case does not contend, nor does the evidence show, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  

However, to the extent that there is a presumption of 
prejudice due to content error under Dingess, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently ruled as to how to cure such a 
defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that, to 
rebut the presumption of prejudice created by any VCAA error 
in the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), VA must demonstrate that (1) any defect was 
cured by actual knowledge on the part of the claimant (see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.")); (2) a reasonable person could be expected to 
understand from the notice what was needed; or (3) a benefit 
could not have been awarded as a matter of law.  
Additionally, consideration should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Here, based on the statements submitted by the veteran and 
her representative, the Board finds that the presumption of 
prejudice due to content error of the notice required by 
Dingess has been rebutted by the veteran's actual knowledge 
of the evidence she is required to submit in this case.  
Specifically, in her May NOD and VA treatment records dated 
in October 2005 and March 2006, the veteran asserted she has 
constant pain that limits her daily activities and her 
ability to obtain and maintain employment, which are symptoms 
required for a higher rating.  In addition, she has submitted 
additional VA treatment records to indicate that she's 
experienced progressively worsening symptoms of her 
disabilities currently on appeal.   Therefore, any content 
defect was cured by the actual knowledge of the veteran as to 
the symptoms required for a higher rating for her 
disabilities.  All this rebuts any prejudice alleged by the 
veteran. 

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records (STRs), VA treatment 
records, and relevant private medical records as identified 
and authorized by the veteran.  The veteran and her 
representative also have submitted statements and additional 
medical evidence.  Accordingly, the Board finds that there is 
no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis - Left Hip

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; 38 C.F.R. § 4.27 (providing specific means of listing 
the diagnostic code for an unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Board now turns to the veteran's zero percent disability 
rating for residuals of left iliac crest donor site (claimed 
as left hip condition), which resulted from a January 2003 
in-service bone graft from the left hip (the left hip bone 
was then used for a surgical decompression, stabilization, 
and fusion of the lumbar spine at L5-S1).  See the veteran's 
STRs dated in January 2003.  Review of the STRs reflects the 
veteran was seen on many occasions for symptomatology of the 
left hip in the months following the surgery.  

The veteran's residuals of left iliac crest donor site is 
rated by analogy under Diagnostic Code (DC) 5252 (limitation 
of flexion of the thigh), 38 C.F.R. § 4.71a.  See 38 C.F.R. § 
4.20.  Under this DC, a 10 percent disability rating is 
warranted if flexion is limited to 45 degrees; a 20 percent 
disability rating is warranted if flexion is limited to 30 
degrees; a 30 percent disability rating is called for if 
flexion is limited to 20 degrees; and a maximum 40 percent 
disability rating is warranted if flexion is limited to 10 
degrees.  See 38 C.F.R. § 4.71a, DC 5252. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board has reviewed the veteran's STRs and VA treatment 
records regarding an initial compensable disability rating 
for her hip condition.  In this regard, although the veteran 
indicated that she experiences a tremendous amount of pain in 
her left hip, and is prevented from walking, standing, or 
sitting for even short periods of time, there is no medical 
evidence that supports her assertions.  See NOD dated in May 
2004.  Specifically, none of the post-service medical 
treatment records associated with the claims folder shows 
complaints of, or treatment for, pain or other symptomatology 
for the left hip; rather, all of the medical records concern 
the veteran's lower back disability.  See, e.g., VA treatment 
records dated in November 2004, May 2005, August 2005, and 
March 2006.  The medical evidence of record is completely 
silent as to complaints about the veteran's left hip.  
Moreover, an examination report dated in November 2003 
reveals that the veteran's left hip showed no abnormalities 
on inspection or palpation at that time.  Further, the 
veteran was found to have a range of motion in the left hip 
of zero to 125 degrees of flexion, zero to 30 degrees of 
extension, zero to 25 degrees of adduction, zero to 45 
degrees of abduction, zero to 60 degrees of external 
rotation, and zero to 40 degrees of internal rotation.  In 
essence, the veteran left hip showed a full range of motion 
at the time of the examination.  The November 2003 private 
examiner also found no additional limitation from pain, 
weakness, fatigue, lack of endurance, or incoordination.  See 
Dr. J.R.T.'s medical evaluation report dated in November 
2003.  Thus, there is no evidence to support a compensable 
disability rating based on consideration of limitation of 
motion or with functional loss, as the veteran has not 
exhibited limited flexion of the thigh to 45, 30, 20 or 10 
degrees, even when accounting for the factors of functional 
loss.

In essence, any functional loss present is adequately 
represented in the zero percent rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

Based on the November 2003 examiner's findings and on the 
complete lack of medical evidence showing complaints of, or 
treatment for, the veteran's left hip, an initial compensable 
rating is not in order.  In this respect, other diagnostic 
codes for hip and thigh disabilities that provide disability 
ratings greater than zero percent are not more appropriate 
because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.71a, DC 5250 (ankylosis of 
the hip), DC 5254 (flail joint of the hip), and DC 5255 
(impairment of the femur).  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence).  

Conceivably, the veteran could be rated under DC 5251 
(limitation of extension of the thigh) or DC 5253 (impairment 
of the thigh); however, the ratings she would receive under 
these two diagnostic codes also would be zero percent as 
there is no evidence that her thigh's extension is limited to 
five degrees, that there is limitation of rotation of her 
thigh, that she cannot toe-out more than 15 degrees in her 
left leg, that she cannot cross her legs, or that there is 
any limitation of abduction in her left thigh.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for residuals of left iliac crest donor site.  
38 C.F.R. § 4.3.   

Analysis - Lumbar Spine Scar

The Board now turns to analysis of the evidence for the 
veteran's claim for an initial compensable rating for her 
lumbar spine scar.  As mentioned above, the veteran's lumbar 
spine scar is currently evaluated as noncompensable under DC 
7802 (scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion).  38 C.F.R. 
§ 4.118.  Under this DC, a 10 percent disability rating is 
warranted if a scar has an area of 144 square inches (929 
square centimeters).  38 C.F.R. § 4.118, DC 7802.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Moreover, scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25 of this 
part.  See id. 

Here, there is insufficient evidence of the symptoms required 
for a 10 percent disability rating.  38 C.F.R. § 4.7.  
Specifically, no medical evidence of record shows that the 
veteran's scar is 144 square inches (929 square centimeters) 
or greater.  In this regard, a November 2003 medical 
examination revealed that the veteran's lumbar spine scar is 
"a long 15 centimeter linear surgical scar...."  See Dr. 
J.R.T.'s medical evaluation report dated in November 2003.  
The examiner noted that the scar is well-healed and shows no 
keloid, adherence, underlying tissue loss, or disfigurement.  
In addition, the Board notes that potentially relevant 
diagnostic codes for scar disabilities provide initial 
compensable disability ratings.  See 38 C.F.R. § 4.118, DCs 
7800, 7801, 7803, 7804, 7805.  However, here, the evidence of 
record does not show that the veteran's lumbar spine scar 
causes any disfigurement, pain, or instability, or that it is 
deep or impact any function.  In the absence of such 
symptomatology, the assignment of a compensable evaluation 
under DCs 7800, 7801, 7803, 7804, or 7805 is unwarranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for the veteran's lumbar spine scar.  38 C.F.R. 
§ 4.3.

Analysis - Left Hip Scar

The Board now turns to analysis of the evidence for the 
veteran's claim for an initial compensable disability rating 
for her left hip scar.  As already noted, the veteran's left 
hip scar is currently evaluated as noncompensable under DC 
7802 (scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion).  38 C.F.R. 
§ 4.118.  Under this DC, a 10 percent disability rating is 
warranted if a scar has an area of 144 square inches (929 
square centimeters).  38 C.F.R. § 4.118, DC 7802.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Moreover, scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25 of this 
part.  See id. 

In this case, there is insufficient evidence of the symptoms 
required for a 10 percent disability rating.  38 C.F.R. 
§ 4.7.  Specifically, although it is established that the 
veteran has a scar on her left hip due to a bone graft for 
her lumbar spine surgery, no medical evidence of record shows 
that the veteran's scar is 144 square inches (929 square 
centimeters) or greater.  See the RO's rating decision dated 
in May 2004.  Moreover, medical evidence of record, including 
the veteran's STRs, is completely silent as to complaints of, 
or treatment of, symptomatology of the scar, including for 
disfigurement, pain, instability, any damage to underlying 
tissue, or impact on function.  In that respect, the Board 
notes that although potentially relevant diagnostic codes for 
scar disabilities provide initial compensable disability 
ratings,   the evidence of record does not show that they are 
more appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 
7803, 7804, 7805.  In the absence of symptomatology such as 
pain, instability, or impact on function, the assignment of a 
compensable evaluation under DCs 7800, 7801, 7803, 7804, or 
7805 is unwarranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for the veteran's left hip scar.  38 C.F.R. 
§ 4.3.

The Board adds that it does not find that any of the 
veteran's service-connected disabilities on appeal should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  Since the effective dates of her awards, these 
disabilities have never been more severe than contemplated by 
their existing ratings, so the Board cannot "stage" his 
ratings.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the left hip condition, lumbar spine 
scar, or left hip scar markedly interferes with the veteran's 
ability to work.  Although she stated in her May 2004 NOD 
that she was unemployed due to her disabilities, the veteran 
also indicated during a March 2006 VA treatment session that 
she was employed at that time.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest she is not adequately 
compensated for this disability by the regular Rating 
Schedule.  VAOPGCPREC 6-96.  See also 38 C.F.R. § 4.1 
(indicating disability ratings are based on the average 
impairment of earning capacity and that, generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).


ORDER

An initial compensable disability rating for residuals of the 
left iliac crest donor site (claimed as left hip condition) 
is denied.

An initial compensable disability rating for a scar of the 
lumbar spine is denied.

An initial compensable disability rating for a scar of the 
left hip is denied.


REMAND

Before addressing the merits of the veteran's claim for an 
initial disability rating in excess of 10 percent for 
residuals of post operative discogenic DDD, lumbar spine at 
L5-S1, the Board finds that additional development of the 
evidence is required.

First, in this case, the RO (AMC) should send the veteran a 
VCAA notice letter complying with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  This letter should 
specifically advise her of the downstream disability rating 
and effective date elements of the veteran's claim.

Second, another VA examination is needed to determine the 
current extent and severity of the veteran's low back 
disability.  Her last examination was in November 2003, 
approximately five years ago, and a more current examination 
would be helpful in deciding her appeal, especially because 
she has recently sought additional treatment for worsening 
pain in her lower back.  See VA treatment records dated in 
November 2004, May 2005, August 2005, and March 2006.  In 
addition, her VA treatment records through 2006 show new 
complaints that she has experienced radiating pain in her 
lower extremities due to her low back disability.  She also 
asserted in her May 2004 NOD that her low back condition has 
worsened since her last examination in November 2003.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month-old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Accordingly, in light of the evidence suggesting that the 
veteran's low back disability may have worsened, a 
comprehensive VA medical examination and opinion is needed to 
determine the current state and severity of her low back 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise the veteran of the 
downstream disability rating and effective 
date elements of her claims.

2.  Schedule the veteran for a VA 
orthopedic/neurological examination to 
determine the current severity of her 
low back disability (residuals of post 
operative discogenic DDD, lumbar spine at 
L5-S1).  The veteran is hereby advised 
that failure to report for her scheduled 
VA examination, without good cause, 
may have adverse consequences to her claim 
for a higher rating.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the veteran's pertinent medical history 
- including, in particular, the records 
of her recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the low back 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the low back or when, 
for example, the veteran's symptoms are 
most problematic ("flare-ups").  
If there is no objective evidence of these 
symptoms, the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the veteran's service-connected low back 
disability, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

In this regard, if the examiner finds 
evidence supporting a diagnosis of 
intervertebral disc syndrome (IVDS, i.e., 
disc disease), the examination report 
should include a discussion of whether 
this condition is part and parcel of the 
service-connected post operative 
discogenic DDD, and, if it is, whether the 
veteran has incapacitating episodes and 
their total duration (in weeks) during the 
last 12 months.  Note:  an incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment by 
a physician.

3.  Readjudicate the claim for an initial 
rating in excess of 10 percent for the low 
back disability in light of the additional 
evidence.  If the claim is not granted to 
the veteran's satisfaction, send her and 
her representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


